department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc intl br2 tl-n-6862-99 wli internal_revenue_service national_office field_service_advice memorandum for attorney from valerie a mark assistant to the branch chief cc intl br2 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corporation a fc1 dc1 fc2 fc3 year year year year year year year amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount x y issue whether corporation a’s purported assignments of intercompany receivables of fc3 to fc2 to offset its overaged intercompany payable owed to fc2 must be respected for purposes of determining whether fc2 holds united_states_property under sec_956 conclusion although the form of corporation a’s transaction if respected would not support an adjustment under sec_956 the substance of the transaction would warrant such an adjustment under either of two theories first one could disregard corporation a’s assignments of intercompany receivables of fc3 to offset its overaged intercompany payable owed to fc2 because they had no substance and no economic_effect upon corporation a’s or fc2's financial condition since corporation a continued to possess control and use the cash related to the total assigned receivables therefore fc2 continued to hold the obligation of a u_s_person for purposes of determining the amount of earnings_of fc2 invested in united_states_property under sec_956 alternatively the substance of the purported loan between fc1 and fc3 could be challenged and the loan recharacterized as a loan to corporation a which would be taxable to the extent that there were earnings_and_profits in fc1 assuming that the assignment of receivables is disregarded or shown to be a sham the amounts distributed from fc2 to fc1 are disguised dividends creating earnings_and_profits in fc1 to support a sec_956 adjustment in the amount of the master loan facts corporation a is a domestic_corporation engaged in the manufacture development and worldwide distribution of goods through a network of wholly owned domestic and foreign subsidiaries for the taxable years at issue year sec_4 through corporation a directly owned fc1 a foreign_corporation organized in singapore and dc1 a domestic_corporation fc1 in turn wholly owned two foreign subsidiaries fc2 incorporated in singapore and fc3 incorporated in netherlands fc1 formed fc3 in year to engage in buy-sell activities with related parties for the goods manufactured by fc2 in addition to corporation a’s ownership of fc1 and dc1 it also directly owned numerous european marketing subsidiaries ems and non-european marketing subsidiaries nems during year sec_4 through purchase of goods from fc2 corporation a organized fc2 to manufacture the goods that are sold to its world- wide customers all goods manufactured by fc2 are first sold to corporation a who in turn sell these products to its customers through an intercompany chain of distribution between corporation a and its numerous subsidiaries as described below in general the transfer price charged by fc2 to corporation a is higher than the transfer price charged by corporation a to its subsidiaries as the goods are sold from one entity to another within the chain of distribution for accounting purposes corporation a recorded the amount owed to fc2 for the purchase of goods in an intercompany payable account titled ca-a p-fc2 fc2 in turn recorded on its books a corresponding amount due from corporation a in its intercompany receivable account fc2-a r-ca as a result of these intercompany sales transactions fc2 derived and accumulated significant earnings_and_profits corporation a’s policy regarding intercompany_transactions corporation a’s policy on intercompany purchases of goods is to buy the product on account by creating an intercompany accounts_payable this policy is applicable to both corporation a and its domestic and foreign subsidiaries the intercompany payables represent unsecured informal obligations related to open account trade debt which is extended by a related_entity without any formal or written obligation to pay in accordance with industry practice corporation a established the policy that all intercompany trade accounts_payable incurred among related entities are to be paid within sixty days on a first-in-first-out fifo basis thus pursuant to this policy corporation a has sixty days from the date of purchase to pay for the goods it acquired from fc2 similarly all subsidiaries that acquire goods from related entities within the chain of distribution also have sixty days to pay off their intercompany account payables european intercompany distribution system for accounting purposes corporation a established two intercompany distribution systems in connection with the sale of products to its world-wide customers the first relates to the sale of products within europe and the second relates to sale of products outside of europe for the european sales the intercompany chain of distribution originated with corporation a who then sold the products to dc1 dc1 in turn sold the goods to fc3 who then sold the products to ems ems ultimately sold the goods to unrelated customers with respect to the sales transaction between corporation a and dc1 the parties entered into a distribution agreement dated february year pursuant to that agreement corporation a appointed dc1 as the master distributor for goods destined for sale in europe middle east and africa corporation a retained title to the goods and assumed the related risk of loss until delivery of such products to dc1’s warehouse located in the netherlands although dc1 assumed all costs of shipment to the authorized ports upon resale of the goods to the marketing subsidiaries dc1 ultimately recovered those costs from such entities corporation a used the standard manufacturing cost as the transfer price for the goods sold to dc1 that were manufactured by fc2 for accounting purposes as the goods were sold from one related_entity to another within the chain of distribution each respective party recorded the sale purchase transaction in its respective intercompany receivable and or payable accounts for example when corporation a sold the goods to dc1 corporation a recorded an amount due from dc1 in its intercompany receivable account ca-a r-dc1 and dc1 recorded the corresponding amount due to corporation a in its intercompany payable account dc1-a p-ca when dc1 sold the products to fc3 dc1 recorded an amount due from fc3 in its intercompany receivable account dc1-a r-fc3 and fc3 recorded the corresponding amount due to dc1 in its intercompany payable account fc3-a p-dc1 as fc3 sold the products to ems fc3 recorded an amount due from ems in its intercompany receivable account fc3-a r-ems and ems recorded the corresponding amount due to fc3 in its intercompany payable account ems-a p-fc3 as ems sold the goods it recorded the sale as a trade receivable from the customers non-european distribution system with respect to non-european sales the intercompany chain of distribution for accounting purposes also originated with corporation a who then sold the products to fc3 fc3 in turn sold the goods to nems who then sold the products to unrelated customers corporation a and fc3 also entered into a distribution agreement dated january year pursuant to that agreement fc3 was appointed as the master distributor for goods destined for sale in europe asia the middle east and africa with respect to the goods that were physically shipped from the united_states_corporation a retained title to the goods and assumed the related risk of loss or damage until the products reached the ports of entry generally used by its customers however if the products were shipped from outside the united_states fc3 took title and assumed the risk of loss within the country of origin in connection with the products corporation a used the standard manufacturing cost as the transfer price for the intercompany sale_of_goods to fc3 that were manufactured by fc2 for accounting purposes each respective party within the chain of distribution recorded the sale purchase transaction using the same intercompany accounts_receivable and payable mechanism as that of the european sales that is when corporation a sold the goods to fc3 corporation a recorded an amount due from fc3 in its intercompany receivable account ca-a r-fc3 and fc3 recorded the corresponding amount due to corporation a in its intercompany payable account fc3-a p-ca as fc3 sold the products to nems fc3 recorded an amount due from nems in its intercompany receivable account fc3-a r-nems and nems recorded the corresponding amount due to fc3 in its intercompany payable account nems-a p-fc3 as nems sold the goods it recorded the sale as a trade receivable from the customers customer collections and application of cash corporation a maintained a centralized cash management system for purposes of minimizing cash transfers among related entities and maximizing the availability of cash for investment and working_capital thus as part of this centralized cash management system corporation a disbursed and received cash on behalf of a subsidiary in transactions involving unrelated parties and the respective subsidiary all customer payments were collected by either ems or nems since these were the entities that ultimately sold the goods to corporation a’s world-wide customers while the goods were considered sold through each entity within the chain of distribution for accounting purposes the actual cash payments from the customers did not flow back or get credited to the bank accounts of each of these entities that is the cash that was collected by ems and nems were transferred directly to corporation a however for accounting purposes the books_and_records of each entity reflected the cash collected by ems and nems as payments against the intercompany payables that were generated in connection with the purchase of goods within either the european or non-european chain of distribution therefore as ems and nems collected the cash from customer payments they applied such funds for book purposes as payments against their respective intercompany payables owed to fc3 on a fifo basis as such ems and nems were considered to have applied their cash to pay the oldest outstanding intercompany payable balances owed to fc3 in turn fc3 reflected the cash collected on its books and reduced its respective intercompany receivables from ems and nems on a fifo basis fc3 then applied that cash as payment against its intercompany payables owed to either corporation a non-european transactions or dc1 european transactions on a fifo basis thus fc3 applied that cash against the oldest outstanding payable balances owed to the respective entity corporation a or dc1 consequently corporation a and dc1 also had to reflect the foregoing cash transactions on their books with respect to the non-european chain of distribution_corporation a accordingly decreased its receivable from fc3 and increased the balance in its cash account that increase to its cash account actually represented the cash that was directly transferred by nems to corporation a as for the european chain of distribution dc1 recorded the application of cash by first reducing its receivable from fc3 and then reducing the intercompany payable owed to corporation a on a fifo basis that is dc1 applied the cash as payment against the oldest outstanding payable balances owed to corporation a thereafter corporation a reflected the application of cash by decreasing the intercompany receivable from dc1 and increasing its cash account that increase to its cash account reflected the cash that was directly transferred by ems to corporation a activities of fc3 for netherlands tax reporting purposes fc3 characterized its back-to-back buy-sell transactions as financing activities whereas for u s tax purposes it characterized those same activities as a sale_of_goods for both european and non-european sales fc3 used the same transfer price for both purchase and resale of the goods and thus its back-to-back intercompany purchases sales transactions produced no profit in november year fc1 provided additional capital contributions to fc3 so the latter could acquire the warehouse distribution center wdc from dc1 located in the netherlands the acquisition of the wdc was subject_to a lease-back by dc1 and pursuant to the net_lease agreement executed between the parties fc3 would receive rental income totaling the aggregate of the ascertainable depreciation costs plus the net expenses of the lessor and the interest payable on the mortgage loan related to the wdc fc3 would also receive reimbursement from dc1 for all costs associated with the ownership of the wdc plus a profit on the lease-back transaction of x on the unpaid mortgage loan balance in addition fc3 would be compensated at cost plus y for logistical services performed in connection with wdc these services were performed by fc3’s employees which consisted of less than ten individuals corporation a’s intercompany payable to fc2 the balance in corporation a’s intercompany payable to fc2 ca-a p-fc2 increased each time corporation a purchased goods from fc2 to reduce the balance in ca-a p-fc2 corporation a either made a lump sum cash payment to fc2 made payments to third-party vendors on behalf of fc2 or netted the balance from an intercompany accounts_payable owed by fc2 to corporation a to determine the amount that was outstanding for more than sixty days at the end of each fiscal quarter in corporation a’s payable account ca-a p-fc2 it calculated the opening balance in the account ca-a p-fc2 at sixty days preceding the end of the current quarter less all payments made to that date or to be made during the succeeding sixty-day period within the end of the current quarter applied on a fifo basis the resulting balance represented the portion of corporation a’s payable account held by fc2 that had been outstanding for more than sixty days overaged amount during year sec_4 through corporation a determined that the following amounts in payable account ca-a p-fc2 were overaged date year year year year year year overaged amount in account ca-a p-fc2 amount amount amount amount amount amount assignment of receivables by corporation a in order to avoid current income inclusion pursuant to sec_956 corporation a sought to reduce the overaged amounts ie amount sec_1 and in its payable account ca-a p-fc2 by assigning to fc2 corporation a’s intercompany receivables due from fc3 that were originally derived by corporation a in connection with the sale_of_goods to fc3 for each assignment within year corporation a took certain balances in its receivable account ca-a r-fc3 and transferred those balances to fc2 as payment against the overaged portion in the payable account ca-a p-fc2 corporation a applied the fifo method in selecting the assigned receivables in account ca-a r-fc3 under the fifo method corporation a was deemed to have assigned the oldest balance outstanding in receivable account ca-a r-fc3 to fc2 during year corporation a assigned the following amounts to fc2 from receivable account ca-a r-fc3 date overaged amount in account ca-a p-fc2 amount assigned from account ca-a r-fc3 year year year amount amount amount amount amount amount as of the first fiscal quarter in year corporation a began assigning receivables held by dc1 that were due from fc3 to satisfy its overaged payable to fc2 specifically corporation a assigned account dc1-a r-fc3 as payment against the overaged payable balance owed to fc2 hence the receivables that were assigned as of year were not the assets of corporation a but rather the assets of dc1 that were derived from the sale_of_goods between dc1 and fc3 as part of the european chain of distribution it is assumed that for purposes of the assignment related to account dc1-a r-fc3 corporation a also applied the fifo method and transferred the oldest receivable balances in that account to fc2 during year sec_5 and corporation a assigned the following amounts to fc2 from receivable account dc1-a r-fc3 date overaged amount in account ca-a p-fc2 amount assigned from account dc1-a r-fc3 year year year amount amount amount amount amount amount transfer of corporation a’s fc3 receivables by fc2 to fc1 and master loan after fc2 received the assigned receivable ca-a r-fc3 for amount on february year fc2 distributed that entire receivable as a non-cash dividend to fc1 in april year accordingly as of april year fc1 was the new holder of the receivable ca-a r-fc3 fc1 converted this receivable to a long-term note receivable that would be owed by fc3 under a pre-existing master loan agreement this master loan agreement was entered into between fc1 and fc3 in november year under this agreement fc1 granted fc3 a line of credit to borrow a maximum of amount master loan that line of credit has been subsequently increased to amount the principal_amount was due in thirty years on october year and the interest was payable on a quarterly basis at libor while fc3 remained the ultimate obligor regardless of whether the debt was an open account trade payable or a long-term thirty-year note the effect of this conversion was to replace an open account trade debt that was subject_to payment within sixty days with a long-term note whose principal was due in thirty years as previously noted fc3 received minimal income from its activities it received a small mark-up for performance of logistical services relating to the netherlands s warehouse distribution center and a small profit from the lease-back of that center to dc1 but it earned no income from its back-to-back buy-sell transactions because it used the same transfer price for both purchase and resale of the goods within the chain of distribution to comply with the netherlands’s tax characterization of the buy-sell transactions as financing activities fc3 was required to show a certain net_income for each taxable_year once fc3 began to accrue the interest_expense in year under the master loan it no longer had any net_income to create net_income both corporation a and fc3 made year-end adjustment that effectively reduced the transfer price on the goods sold from corporation a to fc3 the amount of the year-end adjustment was equal to the interest_expense accrued by fc3 under the master loan with respect to the remainder of the assignments that occurred in august year through may year corporation a and its related entities continued to engage in the above described transfers with certain modifications specifically after corporation a assigned the receivable account ca-a r-fc3 to fc2 in august year fc2 transferred that receivable to fc1 as a non-interest bearing loan instead of a dividend distribution_corporation a represents that the transfers between fc2 and fc1 were structured as non-interest bearing loans because of the restrictions under singapore law regarding the payment of dividend and that fc1 had no intent to repay those loans rather they would be forgiven once the singaporean authority granted approval to fc2 to distribute a dividend therefore the non- interest bearing loans from fc2 to fc1 represent disguised dividends during year sec_4 though fc2 transferred the following receivable amounts to fc1 as non-interest bearing loans date receivable assigned to fc2 account assigned to fc2 amount assigned to fc2 and transferred to fc1 date transferred to fc1 as non-interest loan year year year year year application of cash collections related to the assigned receivables ca-a r-fc3 ca-a r-fc3 dc1-a r-fc3 dc1-a r-fc3 dc1-a r-fc3 amount amount amount amount amount year year november year november year august year since fc3 was the obligor on the receivable accounts ca-a r-fc3 and dc1-a r- fc3 fc3 maintained separate intercompany payables to reflect the amounts owed to corporation a and dc1 in payable accounts fc3-a p-ca and fc3-a p-dc1 respectively as a result of corporation a’s assignment of receivable accounts ca- a r-fc3 and dc1-a r-fc3 fc3 was required to pay the holder of such receivables either fc2 or fc1 in accordance with the assignment transactions to comply with corporation a’s fifo policy of paying intercompany payables within sixty days fc3 would have been required to apply the customer cash collections received by ems or nems against the oldest balances in fc3's payable accounts fc3-a p-ca and fc3-a p-dc1 to corporation a and dc1 on a fifo basis however the cash was never applied to the benefit of either fc2 or fc1 pursuant to the assignment as cash ie amount sec_15 through was received after each assignment transaction the cash was credited to corporation a with respect to the unassigned balances thus leaving no cash to be applied to the benefit of fc2 or fc1 fc3's payment on the master loan on or about february year corporation a transferred amount to fc1 as payment against the principal owed by fc3 to fc1 under the master loan as a result of this transfer fc3 decreased the amount of debt owed to fc1 under the master loan and in lieu thereof increased its intercompany payable owed to corporation a by amount law and analysis fc1 fc2 and fc3 are controlled_foreign_corporations cfcs within the meaning of sec_957 corporation a is the u s shareholder of these cfcs pursuant to sec_951 and is therefore required under sec_951 to include in gross_income for the current taxable_year its pro_rata share of the amount of earnings_of the cfcs invested in united_states_property as determined under sec_956 sec_956 defines united_states_property to include inter alia an obligation of a united_states_person sec_956 however excepts certain transactions from the definition of united_states_property one of which is described under subparagraph c a ny obligation of a united_states_person arising in connection with the sale or processing of property if the amount of such obligation outstanding at no time during the taxable_year exceeds the amount which would be ordinary and necessary to carry on the trade_or_business of both the other party to the sale or processing transaction and the united_states_person had the sale or processing transaction been made between unrelated persons sec_1_956-2 states that whether the amount of an obligation is ordinary and necessary is to be determined from all the facts and circumstances under each case in this case corporation a argues that in accordance with industry practice it is ordinary and necessary for its intercompany payables to fc2 to remain outstanding for a period of up to sixty days therefore at the end of each fiscal quarter corporation a reviewed its intercompany payables to fc2 to determine whether there were any balances outstanding beyond sixty days to the extent that amounts were outstanding beyond sixty days corporation a assigned receivable accounts ca-a r-fc3 and dc1-a r-fc3 to fc2 as payment against the overaged payable balances corporation a claims that by virtue of the assignment of the receivables to fc2 corporation a satisfied its obligation to pay fc2 with respect to the overaged payables and therefore corporation a had no payable amounts outstanding to fc2 for a period beyond what is considered ordinary and necessary under sec_1_956-2 therefore corporation a takes the position that it is not subject_to current income inclusion under sec_951 because its intercompany payables to fc2 were excluded from the definition of united_states_property under sec_956c if the service respects the form of the assignments by treating them as valid payments by corporation a to fc2 that extinguished its obligation to fc2 corporation a would not be subject_to current income inclusion under sec_951 in that case fc2 would not hold any united_states_property for purposes of sec_956 however the facts suggest that the service should disregard the form in general a taxpayer is entitled to have a transaction taxed in accordance with its form provided that the substance of the transaction is consistent with the form however the service has been allowed to discount the form of a transaction and determine the tax consequences based on its substance if the form does not comport with the substance see 293_us_465 numerous factors indicate that there is an inconsistency between the form and substance of corporation a’s transactions these include fc2's willingness to accept the assignment of corporation a’s overaged receivables due from fc3 in satisfaction of the overaged intercompany payables owed by corporation a to fc2 notwithstanding the fact that fc3 was applying all of its incoming cash to first pay corporation a on the underaged payables owed to corporation a by fc3 fc1’s willingness both to accept an overaged assigned receivable as a dividend or disguised_dividend from fc2 and subsequently to convert the overaged assigned receivables into a long-term note under the master loan fc1’s willingness to allow fc3 to use all of fc3’s incoming cash to prepay underaged payables due to corporation a leaving fc3 with no ability to accumulate funds to repay the master loan and the fact that corporation a was the party that economically bore the interest_expense under the master loan and provided amount to repay the principal under the loan in light of these questionable facts the service has a reasonable basis to challenge corporation a’s argument that it is not subject_to current income inclusion by reason of sec_956 under the doctrine_of substance over form the substance_over_form_doctrine provides that while taxpayers are free to structure their transaction in any form they choose the substance of the transaction governs for federal_income_tax purposes 324_us_331 293_us_465 the doctrine_of substance over form focuses on the objective economic realities of a transaction rather than the particular form the parties employed 435_us_561 the supreme court has never regarded the simple expedient of drawing up papers as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding nor is the parties’ desire to achieve a particular tax result necessarily relevant id citations omitted in applying the doctrine_of substance over form the courts look to the transaction as a whole and each step from the commencement to the consummation is relevant acm partnership v commissioner f3d 3rd cir citing 270_f2d_294 3rd cir in gregory v helvering the taxpayer attempted to avoid dividend income by structuring a series of steps to disguise the form of the transaction as a corporate_reorganization however the court did not respect the form of the transaction even though the taxpayer satisfied each element of the reorganization provision because the whole undertaking though conducted according to the statutory terms was in fact an elaborate and devious form of conveyance masquerading as a corporation reorganization gregory v helvering u s pincite there are two possible theories that would support an adjustment by reason of sec_956 under the doctrine_of substance over form the first theory is that even though an assignment of a receivable can constitute payment if there is an absolute and unqualified assignment of an interest in judgment in return for the cancellation of the assignor’s liability on a note such assignment would not be respected for tax purposes if it lacks economic_substance see eg 245_f2d_135 10th cir in this case the assignment lacks economic_substance because as the parent company of its wholly-owned subsidiaries corporation a controlled such entities and designed a series of individual accounting journal entries that had to be recorded by each subsidiary to give the appearance that corporation a paid its overaged payables to fc2 in structuring these series of transactions it is evident that corporation a sought to reduce its overaged payables to fc2 to avoid sec_956 but did not intend to give any cash or other_property to the benefit of fc2 at the time the assignments were made for this reason corporation a created an illusory payment by assigning the oldest receivable balances in accounts ca-a r-fc3 and dc1-a r-fc3 to fc2 without fully relinquishing possession and control_over the underlying cash related to such assigned receivables in fact after each assignment corporation a retained the cash related to the assigned receivables during year sec_4 through corporation a assigned receivables totaling amount to fc2 as fc3 was credited with the cash from customer collections from ems and nems fc3 was required under industry practice and corporation a’s internal accounting policy to credit those funds to first pay off receivables that were held by fc2 since such receivables represented the oldest balances that were assigned by corporation a in accounts ca-a r-fc3 and dc1-a r-fc3 ie fifo application instead after each assignment corporation a directed fc3 to apply the cash collected ie amount sec_15 and to the unassigned receivable balances held by corporation a and dc1 consequently none of the cash was credited to fc2 with respect to the assigned receivables in substance corporation a does not appear to have divested itself of its interest in or control_over the property assigned to fc2 in an arms length transaction it is unlikely that an unrelated creditor would accept an assigned receivable as payment on a debt when the assignor did not relinquish control_over the underlying cash related to the assigned receivables even after fc2 received the assigned receivables and distributed them to fc1 as a dividend or disguised_dividend in the form of a non-interest bearing loan corporation a continued to retain the cash related to those assigned receivables since fc1 was the new holder of the assigned receivables any cash collected by fc3 should have enured to the benefit of fc1 however such cash collections again were credited to corporation a because fc1 converted the amounts due under the assigned receivables to a long-term thirty-year note receivable fc3 was under no obligation to pay such amounts until year in accordance with the master loan by converting the sixty-day trade receivable to a thirty-year note receivable corporation a relieved fc3 from having to apply any cash collections to fc1 on behalf of the assigned receivables thereby permitting fc3 to redirect the cash collection to the benefit of corporation a fc3 did not make any payments under the master loan the interest_expense arising from the master loan was borne by corporation a through the year-end adjustments that effectively reduced the transfer price on the goods sold from corporation a to fc3 the amount of year-end adjustments equaled the interest_expense accrued by fc3 under the master loan moreover all of the funds used to pay the principal_amount under the master loan were also provided by corporation a in february year corporation a transferred amount to fc1 on behalf of fc3 as principal payment under the master loan moreover fc3 would not have had any funds to pay the principal_amount since all of its cash received from ems and nems were directed to pay corporation a on fc3’s intercompany payable owed to corporation a based on these facts it appears that the assignments had no economic_substance upon corporation a’s or fc2's financial condition because corporation a continued to possess control and use the cash related to the total assigned receivables of amount the form of the transactions at issue ie assignment of receivables to fc2 followed by a disguised_dividend to fc1 with a subsequent conversion into the master loan between fc1 and fc3 was undertaken so corporation a could qualify for the sec_956 exception without actually making any payments for the goods it purchased from fc2 accordingly fc2 continued to hold united_states_property for a period of time beyond that which would be considered ordinary and necessary to carry on the trade_or_business of both corporation a and fc2 the second theory that the service may argue is that the amounts that were distributed from fc2 to fc1 as dividends or disguised dividends in substance were not the assigned receivables from corporation a that were owed by fc3 but instead were fc2's own overaged receivables due from corporation a this theory is premised on the service’s ability to recharacterize corporation a’s transactions to comport with their substance including the events related to the assignments of receivables distribution of assigned receivables as dividends or disguised dividends and the conversion of the assigned receivables into a long-term note under the master loan since the transactions herein involve related parties it would be appropriate for the service to recharacterize the transactions so the incidents of taxation reflect the true economic_substance of the transaction cf sec_1_482-1 ii b these transactions would be recharacterized as follows to the extent that fc2 is treated as having distributed its own overaged receivables due from corporation a as a dividend or disguised_dividend to fc1 then such distribution would increase the amount of earnings_and_profits of fc1 even if the dividends do not result in subpart_f_income for fc1 by reason of the exception under sec_954 upon receiving fc2's overaged receivables due from corporation a fc1 converted those receivables into a thirty-year note receivable under the master loan although the master loan was structured between two foreign_corporations fc1 and fc3 in substance that transaction was a loan between fc1 and corporation a as previously noted corporation a was the party that ultimately assumed the interest_expense on the master loan via a year-end adjustment to the transfer price for the goods sold to fc3 and corporation a was the party that provided amount to fc3 to repay the principal under the master loan consequently it could be argued that the debtor under the master loan is corporation a rather than fc3 therefore when fc1 converted the receivables into the master loan that loan should be treated as an obligation of a united_states_person under sec_956 to which the sec_956 exception would not apply accordingly corporation a would be subject_to a current income inclusion under sec_951 by reason of the master loan case development hazards and other considerations please call if you have any further questions by valerie a mark assistant to the branch chief cc intl br2
